       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHTERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 HOUSTON GRANITE & MARBLE                         §
 CENTER                                           §
     PLAINTIFF,                                   §
                                                  §
                                                  §
                                                  §
 V.                                               §     CIVIL ACTION NO. _______________
                                                  §
                                                  §
                                                  §
 CERTAIN UNDERWRITERS AT                          §
 LLOYD’S OF LONDON,                               §         [JURY DEMANDED]
     DEFENDANTS.

                           DEFENDANTS’ NOTICE OF REMOVAL

        COME NOW, Defendants, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

(incorrectly named Certain Underwriters at Lloyd’s of London), subscribing to Policy No.

BOHOU4592, (“Defendants” or “Underwriters”), and file this, their Notice of Removal pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

                                 I.    PROCEDURAL HISTORY

        1.       On July 17, 2019, Plaintiff, Houston Granite & Marble Center (“Plaintiff”), filed

its Original Petition and initiated an action against Defendants, Certain Underwriters at Lloyd’s,

London, subscribing to Policy No. BOHOU4592, in the 113th Judicial District Court of Harris

County, Texas, in Cause No. 2019-48426 (the “State Court Action”). See Exhibit “A” attached

hereto and incorporated herein by reference. The Civil Case Information Sheet is attached as

Exhibit “A-1”.

        2.       Underwriters were served on July 26, 2019, with a copy of the Summons of Citation

and Plaintiff’s Original Petition. See Exhibit “B” for a copy of the Civil Process Request and

Citation attached hereto and incorporated herein by reference.




PD.26801441.1
       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 2 of 7



        3.      Underwriters filed an answer in the State Court Action on August 12, 2019. See

Exhibit “C” attached hereto and incorporated herein by reference.

        4.      Defendants’ Notice of Removal was filed on August 22, 2019, which is within the

thirty-day statutory time period for removal allowed under 28 U.S.C. § 1446(b).

                                 II.   FACTUAL BACKGROUND

        5.      Underwriters provided a commercial lines policy to Plaintiff under Policy No.

BOHOU4592 for the property located at 9500 Hempstead Highway, Houston, Texas 77092 (the

“Property”), effective September 19, 2016, to September 19, 2017 (the “Policy”).

        6.      This suit arises out of a claim for property damage caused by a weather event

allegedly on or about August 27, 2017. Plaintiff allegedly sustained physical damage to business

personal property stored out in the open during this weather event. Plaintiff contends that

Underwriters underpaid the loss.

        7.      Underwriters do not admit the underlying facts alleged by Plaintiff and expressly

deny liability to Plaintiff.

                               III.    DIVERSITY JURISDICTION

        8.      Plaintiff, Houston Granite & Marble Center, LLC, is a limited liability company

formed under the laws of Texas, whose members are an individual who resides in Katy, Texas,

and is a citizen of Texas and a traditional, irrevocable trust, whose trustee resides in Texas and is

also a citizen of Texas.

        9.      The Underwriters subscribing to Policy No. BOHOU4592 consisting of fourteen

syndicates all of whom are registered in the United Kingdom and whose members are outside of

the state of Texas.

        10.     Removal is proper because there is complete diversity between the parties.



                                                -2-
PD.26801441.1
       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 3 of 7



        11.     Venue is proper in the Southern District of Texas, Houston, Division, because the

property made the subject of the suit is located within the Houston Division.

        12.     The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference

to the plaintiff’s pleadings. The maximum damages the Plaintiff claims in its petition, if claimed

in good faith, are controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938). “Where ... the petition does not include a specific monetary demand, [the defendant] must

establish by a preponderance of the evidence that the amount in controversy exceeds $75,000.”

See Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Only

“expenses and costs” are excluded from the calculation of the matter in controversy. 28 U.S.C. §

1332(a). Attorney’s fees are an element of the amount in controversy where their recovery is

authorized by a statute under which the plaintiff sues. H&D Tire & Auto. Hardware, Inc. v. Pitney

Bowes, Inc., 227 F.3d 326, 330 (5th Cir. 2000), cert. denied, 534 U.S. 894 (2001).

        13.     Here, the amount in controversy exceeds the jurisdictional limit of $75,000.00,

exclusive of interest and costs, in this lawsuit. Since Plaintiff only pled that the amount in

controversy in its Original Petition was in excess of $1,000,000.00, the amount is determined by

reference to Plaintiff’s demand letter dated May 16, 2019, attached as Exhibit “E.” Plaintiff sought

a total of $1,755,034.17 for economic damages, attorneys’ fees, and consequential damages. Id.

Plaintiff has also alleged violations of the Texas Insurance Code which allows for recovery of

statutory penalties and attorneys’ fees and stated that Underwriters’ exposure was $5,265,102.51.

Id. Thus, the amount in controversy for the fourteen syndicates definitely exceeds the jurisdiction

minimum limit of $75,000.00

                          IV.    INFORMATION FOR THE CLERK

        14.     Plaintiff: Houston Granite & Marble Center



                                               -3-
PD.26801441.1
       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 4 of 7



        15.     Defendant: Certain Underwriters at Lloyd’s at London

        16.     The case is pending in the 113th Judicial District Court of Harris County:
                Honorable Judge Jaclanel McFarland
                Harris County Civil Courthouse
                201 Caroline, 11th Floor
                Houston, TX 77002
                Phone: (832) 927-2480

        17.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, Defendants have attached

copies of all processes and pleadings served upon it in the state court action. No further

proceedings have been had therein. Pursuant to Local Rule 81, a copy of the trial court’s docket

sheet is attached as Exhibit “D” and an Index of Matters Being Filed is attached.

        18.     There are no other pleadings in state court.

        19.     Counsel for Plaintiff:
                James M. McClenny
                  SBN: 24091857
                J. Zachary Moseley
                  SBN: 24092863
                Heather E. Hall
                  SBN: 24089909
                MCCLENNY MOSELEY & ASSOCIATES, PLLC
                516 Heights Blvd.
                Houston, Texas 77007
                Phone: 713-334-6121
                Email: james@mma-pllc.com
                       Zach@mma-pllc.com
                       heather@mma-pllc.com

        20.     Counsel for Defendants, Underwriters:
                Peri H. Alkas
                  SBN: 00783536
                Andrew R. Nash
                  SBN: 24083550
                PHELPS DUNBAR LLP
                500 Dallas, Suite 1300
                Houston, Texas 77002
                Phone: 713-626-1386
                E-Mail: peri.alkas@phelps.com
                        Andy.nash@phelps.com



                                                -4-
PD.26801441.1
       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 5 of 7



Jury Demand

        21.      Plaintiff demanded a jury trial in state court.

        22.      Defendant demanded a jury trial in state court and requests a trial by jury in federal

court as well.

Miscellaneous

        23.      On the same day this Notice of Removal was filed, Defendants filed notice of this

removal in the State Court Action. A copy of this Notice of Removal filed in the State Court

Action is attached as Exhibit “F.”

        24.      Because Plaintiff is a limited liability company whose members are Texas

residents; Defendants are an association of underwriters whose member are all foreign residents

outside of Texas, and the amount in controversy exceeds $75,000, the Court has subject matter

jurisdiction based on diversity of citizenship and residency. 28 U.S.C. § 1132. As such, this

removal action is proper.

        WHEREFORE, Underwriters respectfully request that the above-entitled action be

removed from the 113th District Court of Harris County, Texas, to the United States District Court

for the Southern District of Texas, Houston Division.




                                                  -5-
PD.26801441.1
       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 6 of 7



                               Respectfully submitted,


                               By:    /s/ Peri H. Alkas
                                      Peri H. Alkas
                                      ATTORNEY-IN-CHARGE
                                      State Bar No. 00783536
                                      Federal Bar No. 15785
                                      Andrew R. Nash
                                      State Bar No. 24083550
                                      S.D. Tex. ID. 1690806
                                      PHELPS DUNBAR, LLP
                                      500 Dallas, Suite 1300
                                      Houston, Texas 77002
                                      Telephone (713) 626-1386
                                      Facsimile (713) 626-1388
                                      Email: peri.alkas@phelps.com
                                              Andy.nash@phelps.com

                               ATTORNEYS FOR DEFENDANTS




                                       -6-
PD.26801441.1
       Case 4:19-cv-03176 Document 1 Filed on 08/23/19 in TXSD Page 7 of 7



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record as listed below by placing a copy of same in the United States
mail, certified, return receipt requested, electronically, and/or hand delivery on August 23, 2019.

  James M. McClenny                                     VIA CM/RRR: 7016 1970 0001 1488 1189
  J. Zachary Moseley                                             & VIA E-FILE NOTIFICATION:
  Heather Hall                                                         james@mma-pllc.com
                                                                        Zach@mma-pllc.com
  MCCLENNY MOSELEY & ASSOCIATES, PLLC                                 heather@mma-pllc.com
  516 Heights Blvd.
  Houston, Texas 77007



                                              /s/ Peri H. Alkas
                                              Peri H. Alkas




                                               -7-
PD.26801441.1
